Dear Judge Brandon:
Your request for an Attorney General's opinion concerning the notice requirement due a defendant as to the judgment of bond forfeiture has been forwarded to me for research and reply. You asked the following question:
      What notice must a defendant be given as to the judgment of bond forfeiture under R.S. 15:85(3)(a)(i) when a cash bond was posted by the defendant and he subsequently failed to appear before the court?
R.S. 15:85(3)(a) and its subsections state to whom notice of the judgment of bond forfeiture is to be given. Whether a personal surety, agent or bondsman, or commercial surety must be notified depends upon the type of bond that is posted. However, in all instances the defendant must be given notice of the bond forfeiture judgment, as R.S. 15:85(3)(a) provides in pertinent part that:
[t]he notice of the signing of judgment shall be mailed by United States certified mail with return receipt to all the following:
             (i) The defendant at the address designated pursuant to Code of Criminal Procedure Art. 322.
The mandatory language of this provision indicates that notice of the judgment of bond forfeiture must be provided to the defendant if the forfeiture is to have validity.
I hope that the foregoing has adequately answered your question. If our office can be of further assistance please do not hesitate to contact us.
With kindest regards, I remain
Very truly yours
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ Robert L. Odinet Assistant Attorney General
RECEIVED: 6/10-96 RELEASED: July 26, 1996
ROBERT L. ODINET Assistant Attorney General